Catron, Ch. J.
delivered the opinion of the court.
The judgment ordering the manner of taxing the costs, is the only subject of complaint now urged. It is urged, that as all five of these cases grew out of the division of a debt beyond the jurisdiction of a justice, into five notes within his jurisdiction, that this was a fraud on the jurisdiction, and disabled tj$3 plaintiff from proceeding in the several cases; that therefore the amendment consolidating the cases was necessary, in order to enable the plaintiff to proceed; and that the court, in allowing the amendment, in the exercise of a sound legal discretion, ought to have made the plaintiff pay all the cost which had previously accrued, and that not having done so, was error. We differ from this view of the case. However reprehensible it may he, for a creditor who has a debtor in his power, to induce the sub-division of a large debt into a number of small debts, and thereby create a large amount of costs, yet we know of no rule of law which disables parties from making such contracts, or which will prevent his obtaining judgment on notes so given. We therefore think that Eastham might have obtained judgment for the amount really due him in all the cases; and if so, the consolidation was for the benefit of the defendant below, as well as the plaintiff, in lessening the amount of trouble and costs; and therefore the terms upon which the amendment was allowed, were proper.
Judgment affirmed.